EXAMINER’S COMMENT/AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgements
This corrected notice of allowability clarifies that original claims 1-3 are cancelled by examiner’s amendment. It is otherwise substantively identical to the May 6, 2022 notice of allowability.
Following entry of the below examiner’s amendment, claims 4-6, 8-13, and 21-31 remain pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Charles Griggers (USPTO Registration No. 47,283) on May 3, 2022.
The claims are amended as follows:
Cancel claims 1-3 and 14-20.
Please replace all previous claims with the attached amended claims.

Allowable Subject Matter
Claims 4-6, 8-13, and 21-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding the claimed terms, the examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the examiner must interpret the claimed terms as found in applicant’s specification. Clearly, almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest art of record, the combination of Subramanian/Mastercard, discloses as previously discussed. However, Subramanian/Mastercard does not teach at least " in response to determining that the payment transaction is eligible for the delegation exemption, sending, by the payee entity via af least one of the one or more computing devices, a payment transaction processing request with a delegation exemption request for the payment issuer; receiving, by the payee entity via at least one of the one or more computing devices, a reply to the delegation exemption request from the payment issuer; generating, by the payee entity via at least one of the one or more computing devices, a user interface for performing an additional authentication challenge for the payment transaction, wherein the user interface comprises additional authentication challenge content, wherein the additional authentication challenge content comprises an authentication challenge controlled by the payment issuer when the reply from the payment issuer denies the delegation exemption request, wherein the additional authentication challenge content comprises an alternative authentication challenge instead of the authentication challenge by the payment issuer when the reply from the payment issuer approves the delegation exemption request, wherein the alternative authentication challenge is controlled by the payee entity and does not involve the payment issuer, and sending, via at least one of the one or more computing devices, data for rendering the user interface at the client computing device.” Moreover, the missing claimed elements from Subramanian/Mastercard are not found in a reasonable number of references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571)270-3025. The examiner can normally be reached on Monday through Friday, 9 a.m. to 5:00 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685